Case 1:17-cv-04179-DLC Document 237 Filed 09/27/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

   

      

 

ee ee ne rt ee ne ee ne eee ee ee ee ee ee eee xX
: Licv4179 {DLC}
UNITED STATES SECURITIES AND EXCHANGE
COMMTSSION, : ORDER
Plaintiff,
-Vv- [[uspc sry
HORT TR EN
ALPINE SECURITIES CORPORATION, i DOCUMED YP
2G MLECTROMICALLY FILES |
Defendant. 2 fEOC # ;
: ps WEE PILED: Aig
ae a crt ma ae Ko ere ee A220 aa

 

 

 

DENISE COTE, District Judge:

 

In response to an Order of September 13, 2019, defendant

 

Alpine Securities Corp. (“Alpine”) filed a letter on September
20 that addressed whether portions of an Opinion of September 12
should remain redacted. As indicated in the September 20
letter, Alpine objects to the public filing of, inter alia,
financial data concerning disbursements by Alpine to Alpine’s
ownership.

Alpine asserts that redaction is warranted because the data
regarding these disbursements is “misleading” for reasons set
forth in its July 22, 2019 motion to strike. In support of its
motion to strike, however, Alpine publicly filed other
disbursement data ~~ including that, in the current fiscal year,
Alpine disbursed $1,753,729 to its ownership. Permitting Alpine

to publiciy file information regarding some disbursements while

 
Case 1:17-cv-04179-DLC Document 237 Filed 09/27/19 Page 2 of 2

seeking to conceal information of other disbursements, and at
the same time arguing about the misleading nature of the
concealed data, would not serve the public interest.

Accordingly, it is hereby

ORDERED that the portions of the September 12 Opinion that
describe Alpine’s revenue and excess net capital shall remain
redacted.

It IS FURTHER ORDERED that all other portions of the
September 12 Opinion shall be filed on the public docket.

IT IS FURTHER ORDERED that an Amended Redacted September 12

Opinion shall be filed to conform with this ruling.

SQ ORDERED:

Dated: New York, New York
September 26, 2019

bse, Lie

DENISE COTE
United States District Judge
